 



EXHIBIT 10.1

ARCHSTONE-SMITH OPERATING TRUST

SERIES E CUMULATIVE REDEEMABLE PREFERRED
UNITS OF BENEFICIAL INTEREST



--------------------------------------------------------------------------------

Articles Supplementary Reclassifying
and Designating a Series of Preferred Units as
Series E Cumulative Redeemable Preferred Units of Beneficial Interest
and Fixing Distribution and Other Preferences and Rights of Such Series



--------------------------------------------------------------------------------

                  Archstone-Smith Operating Trust, a Maryland real estate
investment trust (the “Trust”), hereby certifies to the State Department of
Assessments and Taxation of Maryland pursuant to section 8-203(b) of the
Corporations and Associations Article of the Annotated Code of Maryland that:

                  FIRST: Pursuant to the authority granted and vested in the
sole trustee of the Trust (the “Trustee”) by Article 2, Section 1(c) of the
Declaration of Trust of the Trust, (the “Declaration of Trust”), the Trustee has
reclassified 1,600,000 unissued Series E Cumulative Convertible Redeemable
Preferred Units of Beneficial Interest of the Trust as Series E Cumulative
Redeemable Preferred Units of Beneficial Interest, $0.01 par value per share
(the “Series E Preferred Units”).

                  SECOND: The following is a description of the Series E
Preferred Units, including the preferences, conversion and other rights, voting
powers, restrictions, limitations as to dividends and other distributions,
qualifications, and terms and conditions of redemption thereof, which, upon any
restatement of the Declaration of Trust, shall be deemed to be a part of
Article 2 of the Declaration of Trust, with any necessary or appropriate changes
to the enumeration or lettering of any section or subsection thereof:

                  Section 1. Number of Units and Designation. This class of
preferred Units shall be designated as Series E Cumulative Redeemable Preferred
Units of Beneficial Interest (“Series E Preferred Units”) and the number of
shares which shall constitute such series shall be 1,600,000 Units, par value
$0.01 per unit.

                  Section 2. Definitions. For purposes of the Series E Preferred
Units, the following terms shall have the meanings indicated:



           “Beneficial Ownership” shall mean, except as provided below in the
following sentence, ownership of shares of beneficial interest of the Trustee by
a Person (whether or not treated as an individual for purposes of Section 544 of
the Code) who is or would be treated as an owner of such shares of beneficial
interest of the Trustee either directly or constructively through the
application of 544 of the Code, as modified by Section 658(h)(1)(B) of the Code.
“Beneficial Ownership” shall also mean beneficial ownership as defined under
Rule 13(d) under the Exchange Act and, with respect to such meaning, Beneficial
Ownership by any Person shall include Beneficial Ownership by other Persons who
are part of the same group as the original Person for purposes of such
Rule 13(d). The term Beneficially Own shall have correlative meanings.



           “Business Day” shall mean any day other than a Saturday, Sunday or a
day on which state or federally chartered banking institutions in New York City,
New York are not required to be open.              “Call Date” shall mean the
date specified in the notice to holders required under Section 5 below as the
Call Date.              “Capital Account” shall have the meaning set forth in
Annex A to the Declaration of Trust.              “Ceiling Period” shall have
the meaning set forth in Section 16.              “Code” shall mean the Internal
Revenue Code of 1986, as amended from time to time.

 



--------------------------------------------------------------------------------



 





           “Common Units” shall mean the Class A-1 Common Units, par value $0.01
per unit, the Class A-2 Common Units, par value $0.01 per unit, and the Class B
Common Units, par value $0.01 per unit, of the Trust.              “Distribution
Payment Date” shall mean (i) the last calendar day of March, June, September and
December in each year, commencing with September 30, 2002 and (ii) in the event
of (A) an exchange of Series E Preferred Units into Series E Preferred Shares,
or (B) a redemption of Series E Preferred Units, on the exchange date or
redemption date, as applicable.



           “Distribution Periods” shall mean quarterly distribution periods
commencing on the 1st calendar day of January, April, July and October of each
year and ending on and including the day preceding the first day of the next
succeeding Distribution Period.              “Distribution Record Date” shall
have the meaning set forth in Section 3.              “Edgewater” shall mean
Edgewater Equity Partners, L.P., a Delaware limited partnership.    
         “Emerging Growth” shall mean DLJ Emerging Growth Partners, L.P., a
Delaware limited partnership.              “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended from time to time.    
         “Fully Junior Units” shall mean the Common Units and any other class or
series of Units of the Trust now or hereafter issued and outstanding to which
the Series E Preferred Units have preference or priority in both (i) the payment
of distributions and (ii) the distribution of assets on any liquidation,
dissolution or winding up of the Trust.              “GAAP” shall mean generally
accepted accounting principles applied on a consistent basis.    
         “Indebtedness” shall mean, with respect to any Person: (i) all
obligations for borrowed money, (ii) all obligations evidenced by bonds, notes,
debentures or similar instruments, (iii) indebtedness secured by any mortgage,
pledge, lien, charge, encumbrance or any security interest existing on property
owned by such Person, (iv) the reimbursement obligations of such Person,
contingent or otherwise, in connection with any letters of credit actually
issued or amounts representing the balance deferred and unpaid of the purchase
price of any property or services, except any such balance that constitutes an
accrued expense or trade payable, or all conditional sale obligations or
obligations under any title retention agreement, (v) the principal amount of all
obligations of such Person with respect to redemption, repayment or other
repurchase of any disqualified stock or (vi) any leas of property by such Person
as lessee which is reflected on the consolidation balance sheet of such Person
as a capitalized lease in accordance with GAAP to the extent, in case of items
of indebtedness under (i) through (iv) above, that any such items (other than
letters of credit) would appear as a liability on the consolidated balance
sheets of such Person in accordance with GAAP, and also includes, to the extent
not otherwise included, any obligations by such Person to be liable for, or to
pay, as obligor, guarantor or otherwise (other than for purposes of collection
in the ordinary course of business), indebtedness of another Person.    
         “Junior Units” shall mean the Common Units and any other class or
series of Units of the Trust now or hereafter issued and outstanding to which
the Series E Preferred Units have preference or priority in either (i) the
payment of distributions or (ii) the distribution of assets on any liquidation,
dissolution or winding up of the Trust and, unless the context clearly indicates
otherwise, shall include Fully Junior Units.              “Net Asset Value”
means, with respect to the Trust, (a) the Net Operating Income divided by 0.085,
less (B) all Indebtedness of the Trust.              “Net Income” shall have the
meaning set forth in Annex A to the Declaration of Trust.              “Net
Operating Income” means with respect to the Trust, (a) any cash rentals,
proceeds and other income received by the Trust (but excluding security or other
deposits, late fees, early lease termination or other penalties, or other income
of a non-recurring nature), less (b) all cash costs and expenses (excluding
interest expense and any expenditures that are capitalized in accordance with
GAAP) incurred as a result of,

 



--------------------------------------------------------------------------------



 





  or in connection with, or properly allocated to, the operation of the Trust,
in each case with respect to the twelve (12) most recently concluded calendar
months prior to the date of determination.              “Ownership Limit” shall
initially mean 9.8% in number of Shares or value, of the outstanding Shares,
and, after any adjustment provided for in the Amended and Restated Declaration
of Trust of the Trustee, shall mean such lesser or greater percentage of the
outstanding Shares as so adjusted. The number and value of the outstanding
Shares shall be determined by the board of trustees of the Trustee in good
faith, which determination shall be conclusive for all purposes thereof.    
         “Parity Units” shall have the meaning set forth in Section 7.    
         “Parity Shares” shall mean Shares on parity with the Series E Preferred
Shares, in the payment of distributions and in the distribution of assets on any
liquidation, dissolution or winding up of the Trustee, whether or not the
distribution rates, distribution payment dates or redemption or liquidation
prices per share thereof are different from those of the Series E Preferred
Shares.              “Person” shall mean an individual, corporation,
partnership, estate, trust (including a trust qualified under Section 401(a) or
501(c)(17) of the Code), portion of a trust permanently set aside for or to be
used exclusively for the purposes described in Section 642(c) of the Code,
association, private foundation within the meaning of Section 509(a) of the
Code, joint stock company or other entity.              “PTP” shall mean a
“publicly traded partnership” within the meaning of Section 7704 of the Code.  
           “Securities Act” shall mean the Securities Act of 1933, as amended
from time to time.              “Series E Preferred Shares” shall mean Series E
Cumulative Redeemable Preferred Shares of Beneficial Interest, par value $0.01
per share, of the Trustee.              “set apart for payment” shall be deemed
to include, without any action other than the following, the recording by the
Trust in its accounting ledgers of any accounting or bookkeeping entry which
indicates, pursuant to authorization or declaration of distributions or other
distribution by the Trustee, the allocation of funds to be so paid on any class
or series of Units of the Trust; provided, however, that if any funds for any
Junior Units or any Parity Units are placed in a separate account of the Trust
or delivered to a disbursing, paying or other similar agent, then “set apart for
payment” with respect to the Series E Preferred Units shall mean placing such
funds in a separate account or delivering such funds to a disbursing, paying or
other similar agent.              “Shares” shall mean shares of beneficial
interest of the Trustee.              “Trustee” shall mean Archstone-Smith
Trust, a Maryland real estate investment trust, the sole trustee of the Trust.  
           “Units” shall mean the shares of beneficial interest, par value $0.01
per share, of the Trust, which have been designated as Units in the Declaration
of Trust.

                  Section 3. Distributions.

                  (a) General. The holders of Series E Preferred Units shall be
entitled to receive, when, as and if authorized or declared by the Trustee, out
of funds legally available for such purpose, cash distributions in an amount per
share equal to 8.375% of the liquidation preference per annum (equivalent to
$2.09375 per share). Such distributions shall be cumulative, shall accrue from
the original date of issuance and will be payable on each Distribution Payment
Date. The amount of the distribution payable for any period will be computed on
the basis of a 360-day year of twelve 30-day months and for any period shorter
than a full quarterly period for which distributions are computed, the amount of
the distribution payable will be computed on the basis of the actual number of
days elapsed in such period. If any Distribution Payment Date is not a Business
Day, then payment of the distribution to be made on such date will be made on
the next succeeding day that is a Business Day (and without any interest or
other payment in respect of any such delay) except that, if such Business Day is
in the next succeeding calendar year, such payment shall be made on the
immediately preceding Business Day, in each case with the same force and effect
as if made on such date. Distributions on the Series E Preferred Units will be
made to the holders of record of the Series E

 



--------------------------------------------------------------------------------



 



Preferred Units on the relevant record dates to be fixed by the Trustee, which
record dates shall in no event exceed fifteen (15) Business Days prior to the
relevant Distribution Payment Date.

                  (b) Cumulative Distributions. Distributions on the Series E
Preferred Units will accrue whether or not the terms and provisions of any
agreement of the Trust, including any agreement relating to its indebtedness, at
any time prohibit the current payment of distributions, whether or not the Trust
has earnings, whether or not there are funds legally available for the payment
of such distributions and whether or not such distributions are authorized.
Accrued but unpaid dividends on the Series E Preferred Units will accumulate as
of the Distribution Payment Date on which they first become payable.
Distributions on account of arrears for any past distribution periods may be
declared and paid at any time, without reference to a regular Distribution
Payment Date to holders of record of the Series E Preferred Units on the record
date fixed by the Trustee which date shall not exceed fifteen (15) Business Days
prior to the Distribution Payment Date. Accumulated and unpaid distributions
will not bear interest nor shall there be any accrual accounts maintained for
the Series E Preferred Shares.

                  (c) Priority as to Distributions. (i) So long as any Series E
Preferred Units are outstanding, no distribution of cash or other property shall
be authorized, declared, paid or set apart for payment on or with respect to any
class or series of Junior Units of the Trust, nor shall any cash or other
property be set aside for or applied to the purchase, redemption or other
acquisition for consideration of any Series E Preferred Units, any Parity Units
or any Junior Units, unless, in each case, all distributions accumulated on all
Series E Preferred Units and all classes and series of outstanding Parity Units
have been paid in full. The foregoing sentence will not prohibit (a)
distributions payable solely in Junior Units, (b) the conversion of Junior Units
or Parity Units into Units of the Trust ranking junior to the Series E Preferred
Units as to distributions, or (c) the redemption of Units corresponding to any
Series E Preferred Shares, Shares raking on parity with the Series E Preferred
Shares with respect to distributions or Shares ranking junior to the Series E
Preferred Shares to be purchased by the Trustee pursuant to Sections 18 and 18A
of Article II of the Declaration of Trust of the Trustee to preserve the
Trustee’s status as a real estate investment trust, provided that such
redemption shall be upon the same terms as the corresponding purchase pursuant
to said Section 18 and 18A of Article II of the Declaration of Trust of the
Trustee.

                  (ii) So long as distributions have not been paid in full (or a
sum sufficient for such full payment is not irrevocably deposited in trust for
payment) upon the Series E Preferred Units, all distributions authorized and
declared on the Series E Preferred Units and all classes or series of
outstanding Parity Units shall be authorized and declared so that the amount of
distributions authorized and declared per Series E Preferred Unit and such other
classes or series of Parity Units shall in all cases bear to each other the same
ratio that accrued distributions per Series E Preferred Unit and such other
classes or series of Parity Units (which shall not include any accumulation in
respect of unpaid distributions for prior distribution periods if such class or
series of Parity Units do not have cumulative distribution rights) bear to each
other.

                  (d) No Further Rights. Holders of Series E Preferred Units
shall not be entitled to any distributions, whether payable in cash, other
property or otherwise, in excess of the full cumulative distributions described
herein.

                  Section 4. Liquidation Preference.

                  (a) Distributions upon Liquidation. Upon any liquidation,
dissolution or winding up of the Trust, whether voluntary or involuntary, before
any payment or distribution of the assets of the Trust (whether capital or
surplus) is made to or set apart for the holders of the Common Units or any
other class or series of Units of the Trust now or hereafter issued and
outstanding to which the Series E Preferred Units have preference or priority in
the distribution of assets on any liquidation, dissolution or winding up of the
Trust, the holders of Series E Preferred Units shall be entitled to receive out
of assets of the Trust legally available for such purpose, liquidating
distributions in the amount of $25.00 per Series E Preferred Unit, plus an
amount equal to all distributions (whether or not earned or authorized or
declared) accrued and unpaid thereon to the date of final distribution to such
holders, if any; but such holders shall not be entitled to any further payment.
If, upon any liquidation, dissolution or winding up of the Trust, the assets of
the Trust, or the proceeds thereof, distributable among the holders of Series E
Preferred Units are insufficient to pay in full such preferential amount with
respect to the Series E Preferred Units and the corresponding amounts with
respect to all Parity Units, then such assets, or the proceeds thereof, shall be
distributed among the holders of Series E Preferred Units and all such Parity
Units in proportion to the full liquidating distributions to which they would
otherwise be respectively entitled.

                  (b) Notice. Written notice of any such voluntary or
involuntary liquidation, dissolution or winding-up of the Trust, stating the
payment date or dates when, and the place or places where, the amounts
distributable in such circumstances shall be payable, shall be given by (i) fax
and (ii) by first class mail, postage pre-paid, not less than

 



--------------------------------------------------------------------------------



 



thirty (30) and not more than sixty (60) days prior to the payment date stated
therein, to each record holder of Series E Preferred Units at the respective
addresses of such holders as the same shall appear on the transfer records of
the Trust.

                  (c) No Further Rights. Subject to the rights of the holders of
shares of any class or series of Units ranking on a parity with or senior to the
Series E Preferred Units in the distribution of assets on any liquidation,
dissolution or winding up of the Trust, upon any liquidation, dissolution or
winding up of the Trust, whether voluntary or involuntary, after payment has
been made in full to the holders of Series E Preferred Units, as provided
herein, the holders of any Junior Units shall, subject to the respective terms
and provisions (if any) applying thereto, be entitled to receive any and all
assets remaining to be paid or distributed, and the holders of Series E
Preferred Units shall not be entitled to share therein.

                  (d) Consolidation, Merger or Certain Other Transactions. The
voluntary sale, conveyance, lease, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all of the
property or assets of the Trustee to, or the consolidation or merger or other
business combination of the Trust with or into, any corporation, trust,
partnership, limited liability company or other entity (or of any corporation,
trust, partnership, limited liability company or other entity with or into the
Trust) shall not be deemed to constitute a liquidation, dissolution or
winding-up of the Trust.

                  Section 5. Redemption at the Option of the Trust.

                  (a) Right of Optional Redemption. Series E Preferred Units are
not redeemable by the Trust prior to August 13, 2004. On or after such date, the
Trust shall have the right to redeem the Series E Preferred Units, in whole or
in part, at any time or from time to time, upon not less than thirty (30) nor
more than sixty (60) days’ written notice, for cash at a redemption price of
$25.00 per Series E Preferred Unit plus the amount indicated in subsection (b)
below (the “Redemption Price”). If fewer than all of the outstanding Series E
Preferred Units are to be redeemed, the Series E Preferred Units to be redeemed
shall be selected pro rata (as nearly as practicable without creating fractional
units).

                  (b) Payment of Accrued and Unpaid Distributions. Upon any
redemption of Series E Preferred Units pursuant to this Section 5, the Trust
shall pay all distributions accrued and unpaid thereon, if any, in arrears for
any Distribution Period ending on or prior to the Call Date. If the Call Date
falls after a Distribution Record Date and prior to the corresponding
Distribution Payment Date, then each holder of such Series E Preferred Units at
the close of business on such Distribution Record Date shall be entitled to
receive the distribution payable on such Series E Preferred Units on the
corresponding Distribution Payment Date notwithstanding the redemption of such
Series E Preferred Units before such Distribution Payment Date. Except as
provided above, the Trust shall make no payment or allowance for unpaid
distributions, whether or not in arrears, on Series E Preferred Units called for
redemption.

                  (c) Limitation on Redemption. The Trust may not redeem fewer
than all of the outstanding Series E Preferred Units unless all accumulated and
unpaid distributions have been paid on all Series E Preferred Units for all
quarterly distribution periods terminating on or prior to the date of
redemption.

                  (d) Procedures for Redemption.



           (i) Notice of redemption will be (A) faxed, and (B) mailed by the
Trust, by certified mail, postage prepaid, not less than thirty (30) nor more
than sixty (60) days prior to the redemption date, addressed to the respective
holders of record of the Series E Preferred Units at their respective addresses
as they appear on the records of the Trust. No failure to give or defect in such
notice shall affect the validity of the proceedings for the redemption of any
Series E Preferred Units except as to the holder to whom such notice was
defective or not given. In addition to any information required by law, each
such notice shall state: (1) the redemption date, (2) the Redemption Price,
(3) the aggregate number of Series E Preferred Units to be redeemed and if fewer
than all of the outstanding Series E Preferred Units are to be redeemed, the
number of Series E Preferred Units to be redeemed held by such holder, which
number shall equal such holder’s pro rata share (based on the percentage of the
aggregate number of outstanding Series E Preferred Units the total number of
Series E Preferred Units held by such holder represents) of the aggregate number
of Series E Preferred Units to be redeemed, (4) the place or places where such
Series E Preferred Units are to be surrendered for payment of the Redemption
Price, (5) that distributions on the Series E Preferred Units to be redeemed
will cease to accumulate on such redemption date and (6) that payment of the
Redemption Price will be made upon presentation and surrender of such Series E
Preferred Units.

 



--------------------------------------------------------------------------------



 





           (ii) If the Trust gives a notice of redemption in respect of Series E
Preferred Units (which notice will be irrevocable) then, by 12:00 noon, New York
City time, on the redemption date, the Trust will deposit irrevocably in trust
for the benefit of the Series E Preferred Units being redeemed funds sufficient
to pay the applicable Redemption Price and will give irrevocable instructions
and authority to pay such Redemption Price to the holders of the Series E
Preferred Units upon surrender of the Series E Preferred Units by such holders
at the place designated in the notice of redemption. If the Series E Preferred
Units are evidenced by a certificate and if fewer than all Series E Preferred
Units evidenced by any certificate are being redeemed, a new certificate shall
be issued upon surrender of the certificate evidencing all Series E Preferred
Units, evidencing the unredeemed Series E Preferred Units without cost to the
holder thereof. On and after the date of redemption, distributions will cease to
accumulate on the Series E Preferred Units or portions thereof called for
redemption, unless the Trust defaults in the payment thereof. If any date fixed
for redemption of Series E Preferred Units is not a Business Day, then payment
of the Redemption Price payable on such date will be made on the next succeeding
day that is a Business Day (and without any interest or other payment in respect
of any such delay) except that, if such Business Day falls in the next calendar
year, such payment will be made on the immediately preceding Business Day, in
each case with the same force and effect as if made on such date fixed for
redemption. If payment of the Redemption Price is improperly withheld or refused
and not paid by the Trust, distributions on such Series E Preferred Units will
continue to accumulate from the original redemption date to the date of payment,
in which case the actual payment date will be considered the date fixed for
redemption for purposes of calculating the applicable Redemption Price.

                  Section 6. Units to Be Retired. All Series E Preferred Units
which are issued and reacquired in any manner by the Trust (other than the
exchange of Series E Preferred Units for Series E Preferred Shares pursuant to
Section 9 hereof whereby the Trustee shall hold all of such Series E Preferred
Units so exchanged) shall be restored to the status of authorized but unissued
Units of the Trust, without designation as to class or series.

                  Section 7. Ranking. Any class or series of Units of the Trust
shall be deemed to rank:



           (i) senior to the Series E Preferred Units, in the payment of
distributions or in the distribution of assets on any liquidation, dissolution
or winding up of the Trust, if the holders of such class or series are entitled
to the receipt of distributions or amounts distributable on any liquidation,
dissolution or winding up of the Trust, as the case may be, in preference or
priority to the holders of Series E Preferred Units;



           (ii) on a parity with the Series E Preferred Units, in the payment of
distributions and in the distribution of assets on any liquidation, dissolution
or winding up of the Trust, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per share thereof are
different from those of the Series E Preferred Units, if the holders of such
class or series and the holders of Series E Preferred Units are entitled to the
receipt of distributions and amounts distributable on any liquidation,
dissolution or winding up of the Trust in proportion to their respective amounts
of distributions accrued and unpaid per share or liquidation preferences,
without preference or priority to each other (“Parity Units”);



           (iii) junior to the Series E Preferred Units, in the payment of
distributions or in the distribution of assets on any liquidation, dissolution
or winding up of the Trust, if such class or series is Junior Units; and    
         (iv) junior to the Series E Preferred Units, in the payment of
distributions and in the distribution of assets on any liquidation, dissolution
or winding up of the Trust, if such class or series is Fully Junior Units.

                  Section 8. Voting.

                  (a) General. Holders of the Series E Preferred Units will not
have any voting rights or right to consent to any matter requiring the consent
or approval of the holders of Units, except as set forth in Sections 5.3 and
12.4 of Annex A to the Declaration of Trust and except as set forth below.

                  (b) Certain Voting Rights. So long as any Series E Preferred
Units remain outstanding, the Trust shall not, without the affirmative vote of
the holders of at least two-thirds of the Series E Preferred Units outstanding
at the time (i) authorize or create, or increase the authorized or issued amount
of, any class or series of Units senior to the Series E Preferred Units with
respect to payment of distributions or rights upon liquidation, dissolution or
winding-up or reclassify any Units of the Trust into any such senior Units, or
create, authorize or issue any obligations or security convertible into or
evidencing the right to purchase any such senior Units, (ii) authorize or
create, or increase

 



--------------------------------------------------------------------------------



 



the authorized or issued amount of any Parity Units or reclassify any Units into
any such Units or create, authorize or issue any obligations or security
convertible into or evidencing the right to purchase any such Units but only to
the extent such Parity Units are issued to an affiliate of the Trust, other than
the Trustee to the extent the issuance of such interests was to allow the
Trustee to issue corresponding preferred shares to persons who are not
affiliates of the Trustee or (iii) either (A) consolidate, merge into or with,
or convey, transfer or lease its assets substantially as an entirety to, any
corporation or other entity or (B) amend, alter or repeal the provisions of the
Declaration of Trust, whether by merger, consolidation or otherwise, that would
materially and adversely affect the powers, special rights, preferences,
privileges or voting power of the Series E Preferred Units or the holders
thereof; provided, however, that with respect to the occurrence of a merger,
consolidation or a sale or lease of all of the Trust’s assets as an entirety, so
long as (1) the Trust is the surviving entity and the Series E Preferred Units
remain outstanding with the terms thereof unchanged, or (2) the resulting,
surviving or transferee entity is a partnership, limited liability company or
other pass-through entity organized under the laws of any state and substitutes
the Series E Preferred Units for other interests in such entity having
substantially the same terms and rights as the Series E Preferred Units,
including with respect to distributions, voting rights and rights upon
liquidation, dissolution or winding-up, then the occurrence of any such event
shall not be deemed to materially and adversely affect such rights, privileges
or voting powers of the holders of the Series E Preferred Units; and provided
further that any increase in the amount of Units or the creation or issuance of
any other class or series of Units, in each case ranking (y) junior to the
Series E Preferred Units with respect to payment of distributions or the
distribution of assets upon liquidation, dissolution or winding-up, or (z) on a
parity with the Series E Preferred Units with respect to payment of
distributions and the distribution of assets upon liquidation, dissolution or
winding-up, to the extent such Units are issued to the Trustee and the issuance
of such Units was to allow the Trustee to issue corresponding preferred shares
to persons who are not affiliates of the Trust, shall not be deemed to
materially and adversely affect such rights, preferences, privileges or voting
powers.

                  Section 9. Exchange Right.



           (a) Right to Exchange. (i) Series E Preferred Units will be
exchangeable in whole or in part at anytime on or after August 13, 2009 at the
option of either the holders thereof or the Trustee, for authorized but
previously unissued Series E Preferred Shares at an exchange rate of one
Series E Preferred Share for one Series E Preferred Unit, subject to adjustment
as described below (the “Exchange Price”); provided, the Series E Preferred
Units will become exchangeable at any time, in whole or in part, at the option
of the holders of Series E Preferred Units for Series E Preferred Shares if
(x) at any time full distributions shall not have been timely made on any
Series E Preferred Unit with respect to six (6) prior quarterly distribution
periods, whether or not consecutive, provided, however, that a distribution in
respect of Series E Preferred Units shall be considered timely made if made
within two (2) Business Days after the applicable Distribution Payment Date if
at the time of such late payment there shall not be any prior quarterly
distribution periods in respect of which full distributions were not timely
made, (y) upon receipt by a holder or holders of Series E Preferred Units of
(1) notice from the Trustee that the Trustee or a subsidiary of the Trustee has
taken the position that the Trust is, or upon the occurrence of a defined event
which is likely to occur in the immediate future will be, a PTP and (2) an
opinion rendered by an outside nationally recognized independent counsel
familiar with such matters addressed to a holder or holders of Series E
Preferred Units, that the Trust is or likely is, or upon the occurrence of a
defined event which is likely to occur in the immediate future will be or likely
will be, a PTP or (z) the Net Asset Value of the Trust in any fiscal quarter of
the Trust is less than $50,000,000. In addition, the Series E Preferred Units
may be exchanged for Series E Preferred Shares, in whole or in part, at the
option of any holder prior to August 13, 2009 if such holder of a Series E
Preferred Unit shall deliver to the Trustee either (i) a private letter ruling
addressed to such holder of Series E Preferred Units or (ii) an opinion of
independent counsel reasonably acceptable to the Trustee based on the enactment
of a statute, temporary or final Treasury Regulations or the publication of a
Revenue Ruling or other Internal Revenue Service release, in either case to the
effect that an exchange of the Series E Preferred Shares at such earlier time
would not cause the Series E Preferred Units to be considered “stock or
securities” within the meaning of section 351(e) of the Code for purposes of
determining whether the holder of such Series E Preferred Units is an
“investment company” under section 721(b) of the Code if an exchange is
permitted at such earlier date. Furthermore, the Series E Preferred Units may be
exchanged for Series E Preferred Shares in whole but not in part by any holder
thereof which is a real estate investment trust within the meaning of
Sections 856 through 859 of the Code (but only if the exchange in whole may be
accomplished consistently with the ownership limitations set forth under
Sections 18 and 18A of Article II of the Declaration of Trust of the Trustee
(taking into account exceptions thereto)) if at any time, (i) the Trust
reasonably determines that the assets and income of the Trust for a taxable year
after 1999 would not satisfy the income and assets tests of Section 856 of the
Code for such taxable ye ar if the Trust were a real estate investment trust
within the meaning of the Code or (ii) any such holder of Series E Preferred
Units shall deliver to the Trust and the Trustee an opinion of independent
counsel reasonably acceptable to the Trustee to the effect that, based on

 



--------------------------------------------------------------------------------



 





  the assets and income of the Trust for a taxable year after 1999, the Trust
would not satisfy the income and assets tests of Section 856 of the Code for
such taxable year if the Trust were a real estate investment trust within the
meaning of the Code and that such failure would create a meaningful risk that a
holder of Series E Preferred Units would fail to maintain qualification as a
real estate investment trust. Furthermore, the Series E Preferred Units held by
or through either Edgewater or Emerging Growth may be exchanged in whole or in
part for Series E Preferred Shares at any time after the date hereof, if (1) the
cumulative amount of cash distributions not made to any such holder of Series E
Preferred Units as a result of Section 16 hereof exceeds five percent (5%) of
the amount otherwise due for a twelve-month period and such shortfall is not,
based on a determination made by the certified public accounting firm that
audits the financial statements of such holder of Series E Preferred Units (at
such holder’s expense), reasonably expected to be eliminated within eighteen
(18) months following the date of such determination or (2) if both (a)
Edgewater or Emerging Growth concludes based on results or projected results
that there exists (in the reasonable judgment of such holder) an imminent and
substantial risk that the holder’s interest in the Trust will represent more
than 19.9% of the total profits for a period after the Ceiling Period or capital
interests in the Trust (determined in accordance with Treasury regulations
Section 1.731-2(e)(4)) for a taxable year, and (b) Edgewater or Emerging Growth
delivers to the Trustee an opinion of nationally recognized independent counsel
to the effect that there is an imminent and substantial risk that the holder’s
interest in the Trust will represent more than 19.9% of the total profits for a
period after the Ceiling Period or capital interests in the Trust (determined in
accordance with Treasury regulations Section 1.731-2(e)(4)) for a taxable year
(or portion thereof in which the relative interests of the holders of Units may
vary from their relative interests for an immediately preceding and/or
immediately succeeding portion thereof). In order to enable Edgewater or
Emerging Growth, as appropriate, (or either of their relevant advisors) to make
the determinations required in (1) and (2) in the immediately preceding
sentence, the Trustee covenants to notify Edgewater or Emerging Growth, as
appropriate, promptly in the event it reasonably anticipates or realizes that
(i) either Edgewater or Emerging Growth, as appropriate, may be allocated or
otherwise entitled (without regard to the provisions of Section 16 hereof) to
more than 19.9% of the Net Income allocated to the Capital Accounts of the
holders of Units in accordance with Section 704(b) of the Code for any taxable
year (or portion thereof in which the relative interests of the holder of Units
may vary from their relative interests for an immediately preceding and/or
immediately succeeding portion thereof) or (ii) such holder’s Capital Account
balance may represent more than 19.9% of the total equity capital of the Trust
(determined on a fair market value basis) for any taxable year (or any such
portion thereof) from February 4, 2000.



           (ii) Notwithstanding anything to the contrary set forth in Section
9(a)(i) hereof, if an Exchange Notice (as defined herein) has been delivered to
the Trustee, then the Trustee may, at its option, elect to redeem or cause the
Trust to redeem all or a portion of the outstanding Series E Preferred Units for
cash in an amount equal to the Redemption Price that would be payable as of the
date of such redemption in accordance with the procedures set forth in
Section 5(d) hereof. The Trustee may exercise its option to redeem the Series E
Preferred Units for cash pursuant to this Section 9(a)(ii) hereof by giving each
holder of record of Series E Preferred Units notice of its election to redeem
for cash, within thirty (30) Business Days after receipt of the Exchange Notice,
by (x) fax, and (y) registered mail, postage paid, at the address of each holder
as it may appear on the records of the Trust stating (A) the redemption date,
which shall be no later than sixty (60) days following the receipt of the
Exchange Notice, (B) the redemption price, (C) the place or places where the
Series E Preferred Units are to be surrendered for payment of the redemption
price, (D) that distributions on the Series E Preferred Units will cease to
accrue on such redemption date, (E) that payment of the redemption price will be
made upon presentation and surrender of the Series E Preferred Units and (F) the
aggregate number of Series E Preferred Units to be redeemed, and if fewer than
all of the outstanding Series E Preferred Units are to be redeemed, the number
of Series E Preferred Units to be redeemed held by such holder, which number
shall equal such holder’s pro rata share (based on the percentage of the
aggregate number of outstanding Series E Preferred Units the total number of
Series E Preferred Units held by such holder represents) of the aggregate number
of Series E Preferred Units being redeemed.



           (iii) In the event an exchange of all or a portion of Series E
Preferred Units pursuant to Section 9(a)(i) hereof would violate the provisions
on ownership limitation of the Trustee set forth in the Declaration of Trust of
the Trustee, the Trustee shall give written notice thereof to each holder of
record of Series E Preferred Units, within thirty (30) Business Days following
receipt of the Exchange Notice, by (x) fax, and (y) registered mail, postage
prepaid, at the address of each such holder set forth in the records of the
Trust. In such event, each holder of Series E Preferred Units shall be entitled
to exchange, pursuant to the provision of Section 9(b) a number of Series E
Preferred Units which would comply with the provisions on the ownership
limitation of the Trustee set forth in the Declaration of Trust and any Series E
Preferred Units not so exchanged (the “Excess Units”) shall be redeemed by the
Trust for cash in an amount equal to $25.00, plus

 



--------------------------------------------------------------------------------



 





  any accrued and unpaid distributions thereon, whether or not declared, to the
date of redemption. The written notice of the Trustee shall state (A) the number
of Excess Units held by such holder, (B) the redemption price of the Excess
Units, (C) the date on which such Excess Units shall be redeemed, which date
shall be no later than sixty (60) days following the receipt of the Exchange
Notice, (D) the place or places where such Excess Units are to be surrendered
for payment of the redemption price, (E) that distributions on the Excess Units
will cease to accrue on such redemption date, and (F) that payment of the
redemption price will be made upon presentation and surrender of such Excess
Units. In the event an exchange would result in Excess Units, as a condition to
such exchange, each holder of such units agrees to provide representations and
covenants reasonably requested by the Trustee relating to (1) the widely held
nature of the interests in such holder, sufficient to assure the Trustee that
the holder’s ownership of shares of the Trustee (without regard to the limits
described above) will not cause any individual to Beneficially Own in excess of
the Ownership Limit; and (2) to the extent such holder can so represent and
covenant without obtaining information from its owners, the holder’s ownership
of tenants of the Trust and its affiliates.



           (b) Procedure for Exchange. (i) Any exchange pursuant to the terms
herein (including Section 9(a)(i)) shall be exercised pursuant to a notice of
exchange (the “Exchange Notice”) delivered to the Trustee by the holder who is
exercising such exchange right, by (A) fax and (B) by certified mail postage
prepaid. The exchange of Series E Preferred Units, or a specified portion
thereof, may be effected after the fifth (5th) Business Day following receipt by
the Trustee of the Exchange Notice by delivering certificates, if any,
representing such Series E Preferred Units to be exchanged together with, if
applicable, written notice of exchange and a proper assignment of such Series E
Preferred Units to the office of the Trustee maintained for such purpose.
Currently, such office is 9200 E. Panorama, Suite 400, Englewood, Colorado
80112, Attention: Chief Financial Officer. Each exchange will be deemed to have
been effected immediately prior to the close of business on the date on which
such Series E Preferred Units to be exchanged (together with all required
documentation) shall have been surrendered and notice shall have been received
by the Trustee as aforesaid and the Exchange Price shall have been paid. Any
Series E Preferred Shares issued by the Trustee in accordance with this
Section 9 shall be delivered as shares which are duly authorized, validly
issued, fully paid and nonassessable, free of pledge, lien, encumbrance or
restriction other than those provided in the Amended and Restated Declaration of
Trust and the Bylaws of the Trustee, the Securities Act and relevant state
securities or blue sky laws.



           (ii) In the event of an exchange of Series E Preferred Units for
Series E Preferred Shares, an amount equal to the accrued and unpaid
distributions, whether or not declared, to the date of exchange on any Series E
Preferred Units tendered for exchange shall (A) accrue on the shares of the
Series E Preferred Shares into which such Series E Preferred Units are
exchanged, and (B) continue to accrue on such Series E Preferred Units, which
shall remain outstanding following such exchange, with the Trustee as the holder
of such Series E Preferred Units. Notwithstanding anything to the contrary set
forth herein, in no event shall a holder of a Series E Preferred Unit that was
validly exchanged into Series E Preferred Shares pursuant to this Section 9
(other than the Trustee now holding such Series E Preferred Unit), receive a
cash distribution out of Available Cash of the Trust, if such holder, after
exchange, is entitled to receive a distribution out of Available Cash with
respect to the Series E Preferred Share for which such Series E Preferred Unit
was exchanged or redeemed.



           (iii) Fractional Series E Preferred Shares are not to be issued upon
exchange but, in lieu thereof, the Trustee will pay a cash adjustment based upon
the fair market value of the Series E Preferred Shares on the day prior to the
exchange date as determined in good faith by the Board of Trustees of the
Trustee.



           (c) Adjustment of Exchange Price. (i) The Exchange Price is subject
to adjustment upon certain events, including, (A) subdivisions, combinations and
reclassification of the Series E Preferred Shares, and (B) distributions to all
holders of Series E Preferred Shares of evidence of indebtedness of the Trustee
or assets (including securities, but excluding dividends and distributions paid
in cash out of equity applicable to Series E Preferred Shares).



           (ii) In case the Trustee shall be a party to any transaction
(including, without limitation, a merger, consolidation, statutory share
exchange, tender offer for all or substantially all of the Trustee’s shares of
beneficial interest or sale of all or substantially all of the Trustee’s
assets), in each case as a result of which the Series E Preferred Shares will be
converted into the right to receive shares of capital stock, other securities or
other property (including cash or any combination thereof), each Series E
Preferred Unit will thereafter be exchangeable into the kind and amount of
shares of capital stock and other securities and property receivable (including
cash or any combination thereof) upon the consummation of such transaction

 



--------------------------------------------------------------------------------



 





  by a holder of that number of Series E Preferred Shares or fraction thereof
into which one Series E Preferred Unit was exchangeable immediately prior to
such transaction. The Trustee may not become a party to any such transaction
unless the terms thereof are consistent with the foregoing. In addition, so long
as any Series E Preferred Units are outstanding, the Trustee shall not, without
the affirmative vote of the holders of at least two-thirds of the Series E
Preferred Units outstanding at the time: (a) designate or create, or increase
the authorized or issued amount of, any class or series of shares ranking prior
to the Series E Preferred Shares with respect to the payment of distributions or
rights upon liquidation, dissolution or winding-up or reclassify any authorized
shares of the Trustee into any such shares, or create, authorize or issue any
obligations or security convertible into or evidencing the right to purchase any
such shares; (b) designate or create, or increase the authorized or issued
amount of, any Parity Shares or reclassify any authorized shares of the Trustee
into any such shares, or create, authorize or issue any obligations or security
convertible into or evidencing the right to purchase any such shares, but only
to the extent that such Parity Shares are issued to an Affiliate of the Trustee;
(c) amend, alter or repeal the provisions of the Amended and Restated
Declaration of Trust or Bylaws of the Trustee, whether by merger, consolidation
or otherwise, that would materially and adversely affect the powers, special
rights, preferences, privileges or voting power of the Series E Preferred Shares
or the holders of the Series E Preferred Shares or the Series E Preferred Units;
provided, however, that any increase in the amount of authorized preferred
shares of beneficial interest of the Trustee (“Preferred Shares”) or the
creation or issuance of any other series or class of Preferred Shares, or any
increase in the amount of authorized shares of each class or series, in each
case ranking either (1) junior to the Series E Preferred Shares with respect to
the payment of distributions and the distribution of assets upon liquidation,
dissolution or winding-up, or (2) on a parity with the Series E Preferred Shares
with respect to the payment of distributions or the distribution of assets upon
liquidation, dissolution or winding-up to the extent such Series E Preferred
Shares are not issued to an affiliate of the Trustee, shall not be deemed to
materially and adversely affect such rights, preferences, privileges or voting
powers.

                  (d) Restriction on Ownership. Following the exchange of all or
any portion of the Series E Preferred Units for Series E Preferred Shares in
accordance with to this Section 9, such Series E Preferred Units shall be owned
and held solely by the Trustee.

                  Section 10. Transfer Restrictions.

                  (a) Declaration of Trust. The provisions of Section 9.3 of
Annex A to the Declaration of Trust shall not be applicable to the Series E
Preferred Units.

                  (b) General. Subject to the remaining provisions of this
Section 10, a holder of Series E Preferred Units may transfer all or any portion
of his or her Series E Preferred Units without the prior written consent of the
Trust or the Trustee, including a pledge to a lender to secure a loan to a
holder of Series E Preferred Units. In order to effect such transfer, the holder
must deliver to the Trustee a duly executed copy of the instrument making such
transfer and such instrument must evidence the written acceptance by the
assignee of all of the terms and conditions of the Declaration of Trust, as
supplemented hereby, and represent that such assignment was made in accordance
with all applicable laws and regulations. Such holder of Series E Preferred
Shares shall provide the Trustee twenty days prior written notice of a proposed
transfer that provides information sufficient to enable the Trustee to make the
determinations described under Section 10 (d) and (e).

                  (c) Incapacitated Limited Partners. If a holder of Series E
Preferred Units is subject to Incapacity (as defined in the Declaration of
Trust), the executor, administrator, trustee, committee, guardian, conservator
or receiver of such holder’s estate shall have all the rights of a holder of
Series E Preferred Units, but not more rights than those enjoyed by other
holders of Series E Preferred Units for the purpose of settling or managing the
estate and such power as the Incapacitated holder possessed to transfer all or
any part of his or its interest in the Series E Preferred Units.

                  (d) Transfers Contrary to Securities Laws. The Trustee may
prohibit any transfer otherwise permitted under this Section 10 by a holder of
Series E Preferred Units if, in the opinion of legal counsel to the Trust, such
transfer would require the filing of a registration statement under the
Securities Act, or would otherwise violate any Federal, state or foreign
securities laws or regulations applicable to the Trust or the Series E Preferred
Units.

                  (e) Transfers Resulting in Corporation Status; Transfers
Through Established Securities or Secondary Markets. No transfer by a holder of
Series E Preferred Units may be made to any Person if (i) it would result in the
Trust being treated as a publicly traded partnership within the meaning of
Section 7704 of the Code or as an association taxable as a corporation, or
(ii) such transfer is effectuated through an “established securities market” or

 



--------------------------------------------------------------------------------



 



a “secondary market (or the substantial equivalent thereof)” within the meaning
of Section 7704 of the Code. Notwithstanding anything to the contrary in the
Declaration of Trust, as supplemented hereby, (x) no interests in the Trust
shall be issued in a transaction that is (or transactions that are) registered
or required to be registered under the Securities Act, and to the extent such
interests were not required to be registered under the Securities Act by reason
of Regulation S (17 CFR 230.901 through 230.904) or any successor thereto, such
issuances would not have been required to be registered under the Securities Act
if the interests so offered or sold had been offered and sold within the United
States, (y) any transfer or assignment (or purported transfer or assignment) of
any Series E Preferred Units (or any interest or right or attribute therein),
whether to another holder of Units or to a third party, shall not be effective,
and any such transfer or assignment (or purported transfer or assignment) shall
be void ab initio, and no Person shall otherwise become a holder of Units in the
Trust if at the time of such transfer or assignment (or purported transfer or
assignment) any Units in the Trust are traded on an established securities
market or readily tradeable on a secondary market or the substantial equivalent
thereof. For purposes of the preceding sentence and clause (ii) above, an
established securities market is a national securities exchange that is either
registered under Section 6 of the Exchange Act or exempt from registration
because of the limited volume of transactions, a foreign securities exchange
that, under the law of the jurisdiction where it is organized, satisfies
regulatory requirements that are analogous to the regulatory requirements of the
Exchange Act, a regional or local exchange, or an interdealer quotation system
that regularly disseminates firm buy or sell quotations by identified brokers or
dealers by electronic means or otherwise. For purposes of the preceding sentence
and such clause (ii) above, Units in the Trust (or interests therein) are
readily tradeable on a secondary market or the substantial equivalent thereof if
(i) Units in the Trust (or interests therein) are regularly quoted by any
person, such as a broker or dealer, making a market in the interests; (ii) any
person regularly makes available to the public (including customers or
subscribers) bid or offer quotes with respect to Units in the Trust (or
interests therein) and stands ready to effect buy or sell transactions at the
quoted prices for itself or on behalf of others; (iii) the holder of Units in
the Trust has a readily available, regular, and ongoing opportunity to sell or
exchange such interest (or interests therein) through a public means of
obtaining or providing information of offers to buy, sell, or exchange such
interests; or (iv) prospective buyers and sellers otherwise have the opportunity
to buy, sell, or exchange Units in the Trust (or interests therein) in a time
frame and with the regularity and continuity that is comparable to that
described in clauses (i), (ii) and (iii) of this sentence.

                  (f) Transfers to Holders of Nonrecourse Liabilities. No
transfer or pledge of any Series E Preferred Units may be made to a lender to
the Trust or any Person who is related (within the meaning of Section 1.752-4(b)
of the Regulations) to any lender to the Trust whose loan constitutes a
Nonrecourse Liability without the prior written consent of the Trustee, in its
sole and absolute discretion, provided that as a condition to such consent the
lender will be required to enter into an arrangement with the Trust and the
Trustee to exchange or redeem for the Redemption Price any Series E Preferred
Units in which a security interest is held simultaneously with the time at which
such lender would be deemed to be a holders of Units in the Trust for purposes
of allocating liabilities to such lender under Section 752 of the Code.

                  Section 11. No Conversion Rights. Notwithstanding the
provisions of Section 9 hereof, the holders of the Series E Preferred Units
shall not have any rights to convert such shares into shares of any other class
or series of shares or into any other securities of, or interest in, the Trust.

                  Section 12. No Preemptive Rights. No holder of the Series E
Preferred Units shall, as such holder, have any preemptive rights to purchase or
subscribe for additional shares of the Trust or any other security of the Trust
which it may issue or sell.

                  Section 13. Record Holders. The Trust may deem and treat the
record holder of any Series E Preferred Units as the true and lawful owner
thereof for all purposes, and the Trust shall not be affected by any notice to
the contrary.

                  Section 14. Sinking Fund. The Series E Preferred Units shall
not be entitled to the benefit of any retirement or sinking fund.

                  Section 15. Dissolution. Without the affirmative vote of all
of the Series E Preferred Units issued and outstanding, the Trustee shall not
have the right to, nor shall the Trustee, make the election set forth in Section
11.1(iii) of Annex A to the Declaration of Trust.

                  Section 16. Ceiling Participation.

                  (a) Notwithstanding any other provision of the Declaration of
Trust, as supplemented hereby, from date hereof until December 31, 2002 (the
“Ceiling Period”), neither Edgewater nor Emerging Growth shall be

 



--------------------------------------------------------------------------------



 



allocated or otherwise entitled to more than 19.9% of the total Net Income
allocated to the Capital Accounts of the holders of Units in accordance with
Section 704(b) of the Code for any taxable year (or any portion thereof in which
the relative interests of the holders of Units have varied from their relative
interests for an immediately preceding and/or immediately succeeding portion
thereof). If, by application of this paragraph, either Edgewater or Emerging
Growth is allocated less Net Income for any period than the amount to which it
would otherwise be entitled, then (1) Net Income equal to such shortfall shall
instead be allocated to the holder of Class A-2 Units and (2) Net Income equal
to such shortfall shall be allocated to Edgewater or Emerging Growth, as
applicable, in lieu of the holder of Class A-2 Units as soon as possible in
subsequent periods to the extent that doing so would not violate the limitations
provided for in this paragraph. If the Trustee reasonably anticipates or
realizes that a distribution to Edgewater or Emerging Growth on any Distribution
Payment Date might cause such holder to be distributed cash in respect of more
than 19.9% of the total Net Income allocated to the Capital Account of either
such holder in accordance with Section 704(b) of the Code for any taxable year
(or any portion thereof in which the relative interests of the partners have
varied from the relative interests for an immediately preceding and/or
immediately succeeding portion thereof), the Trustee may withhold all or a
portion of such distribution to the extent appropriate to satisfy the provisions
of this Section 16(a).

                  (b) Notwithstanding any other provision of the Declaration of
Trust, as supplemented hereby, if the ceiling provisions set forth in
Section 16(a) hereof causes income which would otherwise be allocated to
Edgewater or Emerging Growth to be allocated to the holder of Class A-2 Units,
the cash otherwise distributable to Edgewater or Emerging Growth in respect of
such reallocated income shall be reduced by a amount equal to such reallocated
income. If, by application of this Section 16, either Edgewater or Emerging
Growth is distributed less cash for any period than the amount to which it would
otherwise be entitled, an amount equal to such shortfall shall be made up by
distributing cash to such holder, on the first Distribution Payment Date
following each period for which income is allocated to such holder pursuant to
the penultimate sentence of the immediately preceding subsection, in an amount
equal to the income so allocated. Solely for purposes of this Section 16(b),
income shall be deemed to be allocated immediately prior to each Distribution
Payment Date.

                  THIRD: The Series E Preferred Units have been reclassified by
the Trustee under the authority contained in Article 2, Section 1(c), of the
Declaration of Trust.

                  FOURTH: These Articles Supplementary have been approved by the
Trustee in the manner and by the vote required by law.

                  FIFTH: The undersigned Vice President acknowledges these
Articles Supplementary to be the act of the Trust and further, as to all matters
or facts required to be verified under oath, the undersigned Vice President
acknowledges that to the best of his knowledge, information and belief, these
matters and facts are true in all material respects and this statement is made
under the penalties of perjury.

 



--------------------------------------------------------------------------------



 



                  IN WITNESS WHEREOF, the Trust has caused these Articles
Supplementary to be signed in its name and on its behalf by its Vice President
and attested to by its Assistant Secretary on this 30th day of August, 2002.

              ARCHSTONE-SMITH OPERATING TRUST               By:   /s/ Thomas S.
Reif        

--------------------------------------------------------------------------------

        Thomas S. Reif
Vice President           ATTEST:                   /s/ Erin McMahon

--------------------------------------------------------------------------------

Erin McMahon
Assistant Secretary        

 